Citation Nr: 1200909	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The rating action dated in February 2008 denied the Veteran's claim of service connection for a skin disability.  The November 2008 rating decision granted service connection for PTSD, and assigned a 30 percent initial evaluation, effective February 1, 2007.  The Veteran disagreed with the assigned initial rating.  Based on the receipt of additional evidence, the RO, by rating action dated in March 2009, assigned a 50 percent initial evaluation for PTSD, effective February 1, 2007.  The Veteran continues to disagree with the assigned evaluation.  

When these matters were previously before the Board in October 2010, they were remanded for additional development of the record and to ensure due process.

The issue of service connection for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran has testified at hearings before two different Veterans Law Judges.  These hearings addressed the issues currently before the Board.  In a letter issued in October 2011, the Veteran was notified that since his claim would be reviewed by a third Veterans Law Judge, he had a right to have another hearing before that individual.  The Veteran was advised he had 30 days to respond to the letter, but no response was received.

The issue of service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms, including nightmares and irritability, productive of occupational and social impairment comparable to no worse than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in February, June and December 2007, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate his claims for service connection.  In addition, the letters advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Veteran's filing of a notice of disagreement as to the initial rating assigned in the November 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The statement of the case issued in October 2010 provided the Veteran with the relevant diagnostic code for rating his service-connected PTSD, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for PTSD.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for PTSD.  Thus, VA's duty to notify in this case has been satisfied.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes private medical records, VA examination reports, a statement from the Veteran's spouse, and his testimony at hearings before Veterans Law Judges in May 2010 and May 2011.

VA clinical examinations with respect to the issue on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

I.  The evidence supporting the Veteran's claim includes the findings on private and VA psychiatric examinations, statements from his spouse, and his testimony at hearings before Veterans Law Judges, as discussed immediately below.

On VA psychiatric examination in May 2007, the Veteran related he felt anxious if he was stuck in traffic and had to be someplace.  He reported he had become more forgetful in the previous five or six years.  

The Veteran was again afforded a psychiatric examination by the VA in October 2008.  His wife related that he had mood swings that resulted in him flying off the handle without a good reason.  On mental status evaluation, the Veteran was suspicious and guarded towards the examiner.  He described sleep impairment, and indicated it was hard for him to fall asleep every other night.  He stated about three or four nights a month, he did not go to sleep.  He reported he had night sweats every three days.  It was noted he became tearful when talking about veterans he meets who served in Iraq.  He claimed this brought up memories, and he said he avoids things that make him think of the traumas.  He related he had nightmares about once a week.  The examiner noted the Veteran appeared to play down his symptoms during the examination.  His wife reported she witnessed nightmares, hypervigilant behaviors, anger outbursts and other symptoms the Veteran appeared to deny.  The examiner commented the Veteran was more withdrawn and tended to stay home because of PTSD.  His symptoms included irritability, suspiciousness, impatience and not wanting to be reminded of the war.  

In a statement dated March 2007, the Veteran's spouse asserted the Veteran was very restless, and was irritated all the time.  She claimed he threw things when he was angry.  In February 2009, she wrote he likes to be alone, and feels he is ready to give up on everything.  

The Veteran was examined by a private psychologist in March 2011.  He asserted his symptoms had increased significantly since the 50 percent evaluation was assigned.  He reported problems with affect management.  He related he was severely anxious and depressed, and that he had nightmares three to four times a week, along with panic attacks upon awakening.  He claimed his wife often slept in another room because her sleep was disrupted by his thrashing.  He maintained that because of his difficulties sleeping, he was fatigued throughout the next day.  He said he sometimes does not go to bed at all some nights, even though he is exhausted.  At other times, he insisted he goes back to bed and stays in bed all day in a depressed state.  He stated he lacked motivation most days.  

The Veteran also reported he had daily intrusive thoughts of Vietnam three to four times or more a week, and that he struggles with survivor's guilt.  He alleged he had flashbacks when he was driving his truck and came upon an accident scene.  He described daily memory loss, noting he had to write lists as a reminder, but he forgets to look at the list.  He was unable to remember the names of people he knows, including relatives.  He avoids being around others, and does not attend family gatherings.  He claimed he only has a couple of friends and that he does not socialize with them.  He stated he speaks to them only if he happens to meet them on the street or in a store.  He was estranged from his two younger siblings.  He stated he avoided his anxiety and angry feelings by spending each day driving his truck.  He was gone from home for two weeks at a time, and only saw his wife two weekends a month.  He admitted that they argue several times a day when they are together.  

The Veteran described a heightened startle response when he hears loud noises.  He bunkers at home to avoid others and to reduce his feelings of anxiety.  He said he does not trust others and is suspicious of others.  He reported he had diminished interest in most activities he used to enjoy.  He stated he had recently told his wife things would be better if he were gone (dead), but denied any suicidality during the three-hour interview.  He reported feelings of hopelessness, helplessness and powerlessness.  He stated he was agitated almost constantly, and cannot sit still.  He related he had ongoing problems with anger, irritability and rage flare-ups.  He said he was aggressive towards others, including his boss and co-workers.  He maintained that because of his inability to concentrate, he has problems starting or completing projects.  He said he cannot remember how to do many things he used to do.  The Veteran asserted he patrols and guards his home.  He admitted he worries in an obsessive manner and cannot turn off his thoughts.  This makes it difficult to relax enough to fall asleep some nights, even though he is exhausted.   He also acknowledged his wife has to tell him to shower because he fails to take appropriate care of his personal grooming.

The examiners noted that in a letter of February 2009, the Veteran's wife stated his judgment was poor and that he throws things when he is angry.  She was afraid to confront him about anything because she feared he would "fly off the handle."  She described him as being very depressed and that he is close to "giving up on everything, and does not appear to care about anything" any more.  She observed that thoughts about Vietnam consumed him on a daily basis.  

The examiner concluded that, based on their clinical observation, the Veteran's self-report, collateral information provided by his spouse, and psychological testing, it seemed clear that the Veteran's emotional symptoms had a significant effect on his ability to cope with life effectively.  His anger and rage remained problematic, and he spent considerable effort each day avoiding multiple sources of stress.  He continued to struggle with severe memory loss, anxiety and depression, along with occasional periods of suicidality.  He reported an inability to maintain appropriate hygiene.  He also reported an inability to concentrate, frequent worries about many aspects of his daily life, an inability to tolerate others, and chronic self-isolation.  His PTSD symptoms appeared to cause very significant distress and impairment in his daily life, family relationships, judgment, thinking and mood, and his ability to relate socially.  His quality of life was poor because of his frequent emotional over-reactions.  

An undated report signed by a different psychologist and mental health practitioner reflected a diagnosis of generalized anxiety disorder.  The Global Assessment of Functioning score was 50.

On VA psychiatric examination in February 2011, the Veteran related he gets real irritated by "people who know all but know nothing."  He noted he did not have a positive relationship with his younger siblings.  On mental status evaluation, he was described as being occasionally irritable.  He had a short attention span.  He reported trouble falling and staying asleep, and indicated he only gets about four to five hours of sleep a night.  He reported occasional temper outbursts.  He had obsessive and ritualistic behavior and said he ruminated about combat events in Vietnam.  He stated he had intrusive thoughts of combat several times a month and weekly combat-related nightmares.  He also stated he felt detached from others and had poor concentration.  

II.  The evidence against the Veteran's claim includes the findings on the VA psychiatric examinations, as discussed immediately below.  

On the May 2007 VA examination, it was indicated that, except for feeling anxious if stuck in traffic, the Veteran otherwise denied significant problems with anxiety.  He described a good work history in excess of 19 years, although he had a few arguments with people at times.  He took no prescribed medications.  He reported that he was close with his family, and had a good social life with friends.  He had been married since 1986, and described a good relationship without significant problems.  His speech, eye contact, and gait were within normal limits.  He was logical, coherent, cooperative, polite and pleasant.  His observed affect was generally appropriate, and he was often tearful when describing military experiences.  His reported mood was "I feel good."  He denied feelings of hopelessness, and denied anhedonia.  

The May 2007 VA clinical interview demonstrated the Veteran was appropriately groomed and dressed.  He was alert and oriented.  His affect was generally appropriate.  He said his mood was good.  He denied feelings of hopelessness.  He denied compulsive behavior.  He denied suicidal or homicidal ideation, hallucinations, delusions and paranoid ideation.  The Veteran related he had not had any nightmares of his traumatic experiences for the last five or six years.  He maintained he slept about eight hours per night.  He denied recent problems with irritability or anger.  Following psychological testing, it was noted the Veteran described symptoms of PTSD in the past.  He indicated the symptoms had bothered him considerably for several years after he came back from Vietnam, but they had diminished in frequency and intensity.  The examiner indicated that, at this time, he appeared to be relatively symptom free.  The diagnosis was PTSD, in full remission.  The Global Assessment of Functioning score was 80.  The examiner stated the Veteran's occupational and social functioning were not impaired.  

The October 2008 VA psychiatric examination revealed the Veteran had weekly contact with his siblings and father and that they got along adequately.  He described his relationship with his children as good.  He described his marriage of 22 years as going "alright."  He said he had four good friends, and sees them at least once a month and was on the telephone daily with friends.  On mental status evaluation, he was observed to be clean and casually dressed.  His affect was normal, and his mood good.  His attention was intact.  He was oriented to time, place and person.  His thought process and thought content were unremarkable.  There were no delusions.  He did not exhibit inappropriate behavior and did not have obsessive or ritualistic behavior.  He denied panic attacks.  There was no suicidal or homicidal ideation.  He had good impulse control, and his memory was normal.  The diagnosis was PTSD.  The Global Assessment of Functioning score was 70.  The examiner concluded it was at least as likely as not that the Veteran was experiencing mild to moderate symptoms of PTSD.  The examiner noted that the signs and symptoms of PTSD did not result in deficiencies in judgment, family relations, work, mood or school.  Reduced reliability and productivity due to PTSD symptoms was not shown.  

The Veteran was most recently afforded a VA psychiatric examination in February 2011.  He noted he had been married to his current wife for 24 years and described their relationship as good.  He stated he got along well with his children, and was close to his older siblings.  He had a few close friends outside his family.  He stated he had stopped working one week earlier because he had been on the road since 1971, and that he could not keep going the way they wanted a person to go.  He noted he worked in his shop at home, went for walks and played with his dog.  A mental status evaluation revealed he was casually dressed.  His speech was unremarkable, and he was cooperative with the examiner.  His affect was appropriate.  He was oriented to time, place and person.  Thought process and thought content were unremarkable.  There were no delusions or hallucinations.  He denied panic attacks and suicidal or homicidal ideation.  His impulse control was fair.  He was able to maintain minimal personal hygiene.  His memory was normal.  The diagnosis was PTSD, chronic.  The Global Assessment of Functioning score was 65.  The examiner commented the Veteran's overall level of functioning appeared to be similar to what it was on the October 2008 VA psychiatric examination.  He commented that it did not appear that the Veteran's PTSD symptoms had a significant impact on the Veteran's ability to work.  He added the Veteran reported a relatively mild level of symptoms, and noted he was not receiving any mental health treatment.  The examiner also stated that the Veteran's PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work or mood.  Reduced reliability and productivity due to PTSD symptoms were not present.  

The clinical findings summarized above support the 50 percent initial evaluation currently assigned for PTSD, throughout the rating period on appeal.  The Veteran has referred to the findings in the private psychological evaluation conducted in March 2011 in support of his claim.  He argues it was a three-hour interview, compared to the brief VA examinations.  The Board points out that each VA examiner reviewed the Veteran's claims folder and the clinical records, recorded the Veteran's history and complaints, and conducted a thorough mental status evaluation, listing detailed findings.  The Board finds, therefore, that the VA psychiatric examinations provide a more than adequate basis on which the Veteran's claim may be adjudicated.

The Board notes there are some inconsistencies in the private psychological examination.  Initially, the Board notes that although the Veteran specifically denied suicidality, the comments of the examiners indicated he had periods of it.  The Board also points out that some of the findings on the private examination are contrary to symptoms reported on examinations conducted both before and after the private evaluation.  In this regard, while it was stated the Veteran woke up with panic attacks from his nightmares, the Board observes there was no indication of panic attacks on the October 2008 or February 2011 VA psychiatric examination.  The Veteran has specifically denied suicidal or homicidal ideation on all three VA examinations conducted during the course of the Veteran's claim.  Similarly, although the private examination showed the Veteran was unable to maintain minimum personal hygiene, the two most recent VA psychiatric examinations show he is able to do so.  The Board notes that the private psychological examination primarily contains a list of the Veteran's history and symptoms.  There is no indication a mental status evaluation was conducted.  

The Board concludes the findings recorded on the VA psychiatric examinations to be of greater probative value than the symptoms recorded on the private evaluation in December 2010.  The Board observes that the manifestations noted of record have not been shown to be productive of occupational and social impairment comparable to that contemplated for a 70 percent rating.  In this regard, the Board finds that there has been no demonstration by competent clinical, nor competent and credible lay, evidence of record that he has deficiencies as to family, work, judgment, thinking or mood due to symptoms such as, or comparable to, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and/or inability to establish and maintain effective relationships.  The Board notes the most recent VA psychiatric examination was conducted after the private psychological evaluation.  Accordingly, the preponderance of the competent and probative evidence is against the claim for an initial evaluation in excess of 50 percent for PTSD.

Additional considerations

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except where noted above, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.


REMAND

The Veteran also asserts service connection is warranted for a skin disability.  He claims he contracted a skin condition in service, and that the only treatment that was effective was a topical powder he received from his mother.  He testified this was mentioned in letters, but he was unable to obtain them.  He insists he was treated at the VA clinic at Ft. Snelling several days after his discharge from service.  During the videoconference hearing in May 2011, the Veteran's representative asserted that someone who works in records management at the VA obtained some VA records dating to 1981, and claimed he would be able to procure records from the period immediately following the Veteran's discharge from service.  The Board notes that the VA records submitted at the May 2011 videoconference hearing, showing treatment beginning in 1981, were duplicates of records already in the claims folder. 

With respect to the availability of VA medical records following the Veteran's separation from service, the VA medical center in Minneapolis, Minnesota reported in October 2009 that no records were found from archive storage for the period from 1971 to 1979.  The Veteran was notified of this by a letter dated later in October 2009 and advised to submit any records he had of treatment by the VA during this time period.  The following month, the Veteran indicated he did not have any treatment records.  

The Board's October 2010 remand directed that a VA examination of the skin be conducted.  The examiner was asked to form an opinion regarding the etiology of the Veteran's skin disorder.  The examination was conducted in February 2011, and the examiner concluded there was no link between a post-service skin disability and service, to include exposure to Agent Orange.  It is significant to point out, however, that in listing the evidence she considered, the examiner reported the findings of a purported VA examination in August 1971 that made no mention of skin problems.  No such examination is of record, and there is nothing in the claims folder to indicate an examination was conducted at that time.  Since the examiner relied, at least in part, on the findings of a nonexistent examination, the opinion is inadequate.

VA outpatient treatment records show the Veteran was seen in May 1981, and reported a history of chronic dermatitis of the hands and feet.  He was referred to the dermatology clinic.  When seen there in May 1981, it was reported the Veteran was a farm laborer and his hands sometimes thicken and bleed into the gloves he uses.  The diagnosis was keratoderma.  

The Board also notes the Veteran has submitted a July 2011 statement from his former spouse.  She related the Veteran had been treated at the VA in Minneapolis throughout the 1970's for cracking of the skin.  She indicated she accompanied him to the appointments during that time period.


Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the examiner who conducted the February 2011 VA examination of the skin.  Request she review the claims folder and provide an opinion concerning whether it is at least as likely as not that the Veteran's skin disorder is related to service, to include exposure to Agent Orange.  The examiner should be advised to consider the clinical history reported by the Veteran, as well as noting that a VA examination was not conducted in August 1971, as her original opinion stated.  The rationale for any opinion should be set forth.  If the examiner is not available, schedule a VA skin examination.  After a review of the claims folder, the examiner should provide a response to the question posed above.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



			
	ERIC S. LEBOFF	ROBERT E. SULLIVAN
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


	                     ______________________________________________
	U. R. POWELL 
	Veterans Law Judge
				Board of Veterans' Appeals


Department of Veterans Affairs


